 Case 8:17-cv-00772-CJC-JDE Document 77 Filed 09/13/19 Page 1 of 2 Page ID #:2913


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.       SACV 17-00772-CJC (JDEx)                         Date    September 13, 2019
 Title          Neofonie GmbH v. Artissimo Designs LLC




PRESENT:

            HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                        Not Reported
         Deputy Clerk                                           Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                  ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                           None Present

PROCEEDINGS:          (IN CHAMBERS) ORDER 1) VACATING PRETRIAL CONFERENCE
                      AND TRIAL, 2) DENYING PLAINTIFFS’ MOTIONS IN LIMINE WITHOUT
                      PREJUDICE, 3) ORDERING THE PARTIES TO SETTLEMENT
                      CONFERENCE BEFORE THE AGREED UPON MEDIATOR AND 4)
                      ORDERING THE PARTIES TO NOTIFY THE COURT IF THEY
                      CONSENT TO REFERRAL TO THE MAGISTRATE JUDGE FOR TRIAL




       This action was filed on May 2, 2017. Trial is currently scheduled for October 22, 2019.
Before this matter proceeds to trial, the parties should make a good faith effort to settle the
case. Accordingly, the Court VACATES the October 22, 2019 trial date and the October 7,
2019 pretrial conference and DENIES WITHOUT PREJUDICE the pending motions in limine.
(Dkts. 71, 74, 75 and 76). The Court orders the parties to participate in a settlement
conference before the agreed upon Mediator within 30 days of this order.

         The Court also advises the parties, that due to its congested trial calendar in 2019, it
cannot guarantee a trial date in the 2019 calendar year, the Court ORDERS the parties to
meet and confer and notify the Court no later than October 3, 2019 whether the parties
consent to have their trial rescheduled before Magistrate Judge Early. The Court advises that
should the parties consent to referral to the Magistrate Judge, they will likely be scheduled for
trial in the 2019 year.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                            Page 1 of 2
 Case 8:17-cv-00772-CJC-JDE Document 77 Filed 09/13/19 Page 2 of 2 Page ID #:2914


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.       SACV 17-00772-CJC (JDEx)                         Date       September 13, 2019
 Title          Neofonie GmbH v. Artissimo Designs LLC


        If all parties do not consent to have their trial rescheduled before Magistrate Judge Early
and cannot reach a resolution of the case at the settlement conference despite good-faith
efforts to do so, the Court will reset new trial and pretrial conference dates. Counsel are
directed to notify the Court of the outcome of the settlement conference within three days of its
conclusion.

      If the parties consent to referral to the Magistrate Judge, the parties are ordered to
complete and file a CV 11D form, which can be found on the Court’s website.


                                                                                  -     :        -
                                                 Initials of Deputy Clerk   gga

cc: ADR Coordinator
   Magistrate Judge Early (JDE_Chambers@cacd.uscourts.gov)




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 2 of 2
